Citation Nr: 0612562	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  98-08 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant 

INTRODUCTION

The veteran served on active duty from July 1970 to October 
1972.

This case came to the Board of Veterans' Appeals (Board) from 
a January 1998 RO decision which denied service connection 
for a right elbow disability, a right shoulder disability, a 
right ankle disability, a low back disability, a psychiatric 
disorder, and a bilateral knee disability.  In May 1999, the 
Board remanded the case to the Regional Office (RO) for an RO 
hearing, which was held in July 1999.  In a written statement 
submitted at that time, the veteran withdrew his appeal on 
the issue of service connection for a bilateral knee 
disability.  

In a decision dated in February 2000, the Board denied the 
remaining claims.  The veteran then appealed to the United 
States Court of Appeals for Veterans Claims (Court).  By a 
December 2000 Order, the Court vacated and remanded the Board 
decision as to these claims, for readjudication pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The case was 
subsequently returned to the Board.  By October 2001 
correspondence, the Board gave the veteran and his 
representative an opportunity to submit additional evidence 
and argument, which were received in September 2002.

In October 2002, the Board again denied the claims.  The 
veteran again appealed to the Court.  In an August 2003 Joint 
Motion to the Court, the parties (the veteran and the VA 
Secretary) requested that the Board decision be vacated and 
remanded; an August 2003 Court order granted the Joint 
Motion.  According to the August 2003 Joint Motion and Court 
Order, the Board was to further address compliance with legal 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) concerning VA's duty to notify the claimant as to 
evidence and information necessary to substantiate his 
claims, including what portion he is to provide and what 
portion the VA is to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The issues on appeal again were the 
subject of remands by the Board for additional development 
and consideration of new evidence in February and December 
2004.  The case is now before the Board for final appellate 
review.


FINDINGS OF FACT

1.  A chronic right shoulder disability, to include 
degenerative changes, was not present in service or 
manifested for many years thereafter, and is not shown to be 
otherwise related to service. 

2.  A chronic low back disability was not present in service 
or manifested for many years thereafter, and is not shown to 
be otherwise related to service. 

3.  A chronic psychiatric disorder was not present in service 
and none is currently shown. 


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by active duty, and service incurrence of 
arthritis of the right shoulder may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  A low back disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 (2005).

3.  A psychiatric disorder was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

The file shows that through correspondence dated in October 
1997, the copy of the rating decision furnished in January 
1998, the statement of the case dated in April 1998, 
supplemental statements of the case dated in October 1998 and 
August 1999, at hearings on appeal in July 1999 and in 
September 2004, and by letters dated in April 2004 and March 
2005, the veteran has been fully notified of the information 
and evidence needed to substantiate this claim, and his and 
VA's responsibilities for providing evidence. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In this case, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The March 2005 letter advised the 
veteran to let VA know if there is evidence or information 
that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in January 1998.  Notice fully complying the provisions of 
the VCAA was not provided to the veteran until March 2005.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. Further, the veteran has not alleged prejudicial 
error which had an affect on the essential fairness of the 
April 1999 adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  Opinions from a VA physician to address the questions 
at issue have been obtained. For the reasons set forth above, 
and given the facts of this case, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds that this constitutes harmless error.  The RO 
will address the notice defect with respect to the rating 
and effective date elements when effectuating any award.  


Legal Criteria  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Where a veteran served for at least 90 days during a period 
of war and manifests degenerative joint disease (arthritis) 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt  
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 


Analysis

The veteran served on active duty in the Navy from July 1970 
to October 1972.  A review of his service medical records 
shows that on medical examination performed for enlistment 
purposes in June 1970, his psychiatric status and low back 
and right shoulder were normal.

A January 1971 treatment note shows that the veteran reported 
a one week history of low back pain with no history of 
injury.  On examination, there was bilateral tenderness of 
the low back, with some limitation of motion with pain; a 
course of muscle relaxants was prescribed.  About a week 
later, the veteran reported continued complaints of low back 
pain; an examination was within normal limits, including 
normal deep tendon reflexes and normal X-ray studies.  
Medication, exercise, and swimming were prescribed.  The next 
day, the veteran reported that he felt much better since 
performing exercises.  In late January 1971, the veteran 
reported that his ankle gave out occasionally.  On 
examination, there was no pathology, and the examiner 
indicated that the veteran had been advised to discontinue 
visits to sick bay for manufactured illnesses, and was 
returned to duty.  A May 1971 treatment note shows that the 
veteran complained of lumbosacral pain and ache; on 
examination, there was minimal paraspinal spasm.  The 
examiner prescribed Valium, aspirin, heat, exercises, and use 
of a bed board.

A May 1972 treatment note shows that the veteran complained 
of vomiting and diarrhea; the diagnostic impression was viral 
illness versus psychophysiological bowel reaction, versus 
rule out hiatal hernia.  A May 1972 treatment note indicates 
that the veteran's "stomach disorder" was improving, with 
no more diarrhea and only occasional dry heaves.  The 
examiner noted that the veteran had been charged with an 
unauthorized absence in the past two days.  A psychiatric 
consult was recommended.  A May 1972 consultation request 
notes that the veteran had poor performance in the Navy with 
an inability to adjust; the provisional diagnosis was 
questionable personality disorder.  A May 1972 treatment note 
shows that the veteran's stomach condition was much improved, 
and the veteran had been staying on a bland diet with 
frequent feeding.  The veteran's medications included Riopan, 
Donnatal, and Librium.

On psychiatric consultation in May 1972,  the examiner noted 
that the veteran had been a poor performer in his squadron 
and apparently had a tendency to provoke superiors and get 
into disciplinary difficulties.  On examination, the veteran 
was alert, oriented, and pleasant, with average intelligence.  
There was no thought disorder and the veteran was not 
depressed.  The examiner stated that the veteran had poor 
judgment on numerous occasions, and seemed anxious to "make 
it" in the Navy.  The diagnostic impression was immaturity - 
immature personality.  The examiner opined that the veteran 
was still "growing up" and said he expected the veteran to 
gradually improve.  He stated that if the veteran became a 
major problem to his command, an administrative separation 
should be considered.

On medical examination performed for discharge purposes in 
October 1972, the veteran's upper extremities, spine, and 
psychiatric system were listed as normal.  Service medical 
records are negative for diagnoses of a chronic right 
shoulder disability, a chronic low back disability, or a 
chronic acquired psychiatric disorder.

Private medical records dated from 1987 to 1991 from Irongate 
Family Practice Associates reflect treatment for a variety of 
conditions.  A November 1989 treatment note shows that the 
veteran's present illnesses included gastritis and anxiety. 
On examination, the veteran's musculoskeletal system was 
listed as normal.  

At a November 1997 VA examination, the veteran complained of 
right shoulder pain, and said he knew of no specific shoulder 
injury.  With respect to his back, he said he fell on his 
tailbone at the time of his in-service elbow injury in 1971, 
and he had intermittent aching ever since.  He also reported 
pain in the lower thoracic area.  In addition, the veteran 
complained of right shoulder pain, and said he knew of no 
specific shoulder injury.  He said his shoulder pain might be 
related to a fall in which he injured his right elbow.  He 
stated that he started having right shoulder pain two years 
previously, and the pain began in the scapular region and 
radiated up into the joint. 

The pertinent diagnoses were low back pain, of questionable 
etiology, symptomatic, status post injury to the coccyx area 
with residual pain and a negative X-ray study; and right 
shoulder pain, intermittently symptomatic, possible 
arthritis. 

At a November 1997 VA psychiatric examination, the veteran 
denied any previous hospitalization or outpatient treatment 
for any psychiatric or emotional condition.  The Axis I 
diagnoses were adjustment disorder with anxiety, and alcohol 
abuse, early full remission.  The examiner opined that the 
adjustment disorder was a result of the veteran's 
unemployment due to his chronic pain.  The examiner noted 
that psychosocial stressors included lack of income and lack 
of employment, presumably due to chronic pain.

The veteran filed a claim for disability benefits with the 
Social Security Administration (SSA) in September 1998.  

A physical examination in connection with the SSA claim was 
conducted in November 1998.  The veteran complained of knee, 
hip and elbow pain, said he had had arthritis for ten years, 
and had been in a motor vehicle accident in 1980.  He alleged 
tendinitis, bursitis, arthritis, and back pain.  The 
veteran's gait and joints were normal, and there was no 
swelling, tenderness or ankylosis of the musculoskeletal 
system.  There was limitation of motion in the lumbar spine 
due to pain and stiffness.  Elbow, shoulder, and ankle range 
of motion was normal, bilaterally.  The diagnosis was 
degenerative joint disease of the spine.  

A psychiatric examination report prepared in connection with 
the SSA disability claim in December 1998 noted that the 
veteran said he had never had any treatment for his nerves.  
He said that the VA had diagnosed adjustment disorder with 
anxiety in November 1997.  It was noted that the disability 
examiner in October 1998 had not found anxiety to be present, 
or any definitive evidence of a psychiatric disorder.  

VA records show that in December 1998, the veteran complained 
of pain and tightness in both shoulders.  In May 1999, muscle 
spasms were noted.  

VA treatment records dated from March to December 2000 
reflect radiologic findings of severe degenerative joint 
disease of the right acromioclavicular joint and right 
glenohumeral joint, as well as a nearly complete tear of the 
inferior margin of the right supraspinatus tendon.  The 
records also note further evaluation and treatment for 
psychiatric complaints.  Examiners again indicated that the 
psychiatric symptoms might be due to the veteran's chronic 
pain.  

At a July 1999 RO hearing, the veteran testified that during 
service he fell down some stairs and injured his right 
shoulder during service in the same accident in which he 
injured his right elbow, and he had symptoms ever since.  He 
said that he reported his shoulder symptoms at that time, and 
the medical corpsman told him it was not fractured or 
dislocated, and did not treat his shoulder.  He said he did 
not receive treatment for his right shoulder until 1997, and 
he was diagnosed with tendonitis, and given medication. He 
stated that his low back was injured in the same incident in 
which he injured his right elbow, and he had back pain and 
difficulty bending ever since.  He said that during service 
he was treated for the back complaints but he was told that 
there was nothing wrong with his back.  He stated that he 
purchased a back brace for himself which he wore during 
service.  He said he was first treated for a back condition 
in 1997.  He testified that during service, his grandmother 
died and he became really "stressed out," and was treated 
two times by a psychiatrist.  He said he sometimes became 
uptight and nervous, and he had not sought treatment for this 
condition since separation from service. 

After the veteran's file was transferred to the Board, he 
submitted additional VA and private treatment records in June 
2004 and September 2004.  None of those records mentions any 
complaints or abnormal clinical findings pertaining to the 
etiology of the claimed conditions.  

In September 2004, the veteran presented testimony at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO.  He again testified as to the alleged in-service 
injury and his belief that this incident resulted in chronic 
right shoulder and low back disabilities.

At the behest of the Board, the veteran was accorded a VA 
orthopedic examination in July 2005. The examiner explicitly 
noted that he had reviewed the veteran's claims folder. The 
veteran related that he had had right shoulder and low back 
symptoms since falling down stairs while on active duty.  He 
further said that his right shoulder had become symptomatic 
about 1995. As to the low back, the veteran indicated that 
his condition had become worse in the 1980s. Following 
clinical and x-ray examination, the examiner's diagnoses 
included low back pain and right shoulder pain with 
acromioclavicular arthritis and impingement. In an addendum 
dated in November 2005, the examiner concluded that the 
veteran's right shoulder and back complaints were not related 
to his military service. 

In summary, the record shows that the veteran began to 
experience symptoms of a right shoulder disability in the 
mid-1990s, over three decades after his separation from 
service. As to his low back condition, service medical 
records do reflect treatment for low back symptomatology in 
early 1971. No low back pathology, however, was evident when 
he was examined for separation and, although the veteran now 
claims recurrent symptoms post service, no post-service 
treatment for a low back condition is shown for many years 
thereafter. It is only reasonable to conclude that the 
inservice episode and acute and transitory, unrelated to any 
current disability. Most significantly, the VA physician who 
conducted the May 2005 examination opined that neither a 
right shoulder condition nor a low back condition was related 
to the veteran's military service. No medical opinion or 
other competent medical evidence to the contrary has been 
submitted.

As to the veteran's claim for service connection for a 
psychiatric disorder, service medical records detail that he 
manifested symptoms of a personality disorder while on active 
duty, a congenital disorder for which compensation may not be 
awarded. See 38 C.F.R. § 3.303(c).  Most recently, after 
reviewing the medical evidence of record, the VA psychologist 
who conducted the examination of the veteran in August 2005 
found that he had no history of a psychiatric disorder except 
for mild anxiety in the past, diagnosed as an adjustment 
disorder secondary to chronic pain. Although the veteran was 
said to still have mild anxiety, it did not warrant an 
official diagnosis. Further, it did not appear related to 
pain, but more likely than not to the caffeine the veteran 
consumed. The examiner added that the veteran had never 
received psychiatric treatment and that none appeared to be 
needed. Once again, the veteran has presented no medical 
opinion or other competent medical evidence to the contrary 
which would support his assertions.

Finally, the Board notes that the veteran's assertions alone 
are insufficient to support a grant of service connection.  
It is undisputed that a lay person is competent to offer 
evidence as to facts within his personal knowledge, such as 
the occurrence of an in-service injury, or symptoms.  
However, without the appropriate medical training or 
expertise, a lay person is not competent to render an opinion 
on a medical matter, such as, in this case, the etiology of 
the veteran's back disability.  See Spiritus v. Derwinski, 2 
Vet. App. 292, 294-95 (1991).  Hence, any lay assertions in 
this regard have no probative value.

As the preponderance of the evidence is against the veteran's 
claims, service connection for a low back disorder, a right 
shoulder disability, and a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.





ORDER

Service connection for a right shoulder disability is denied.

Service connection for a low back disability is denied.

Service connection for a psychiatric disorder is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


